Court of Appeal Number: 04-15-002I9-CV, Trial Court No. 2014-CV-0393
                                      companion case
           Court of Appeal Number: 04-15-00218-CV, Trial Courl No: 2014-CV-0392



DAVID GOAD                                    §               IN THE FOURTH COWiT ^
                Appellant,                    §
v.                                            §
                                              §
.JAMIE OSBORNE                                §
&                                             §
ERIC STREY                                    §
                Appellee's.                   §               SAN ANTONI)



                                MOTION TO RECONSIDER
                               ORDER FROM JULY 23,2015

         1. Appellant, David Goad request the Honorable Fourth Court of Appeals withdraw


its ORDER from July 23, 2015, ordering Appellant to provide his brief and a written


response explaining why he has not yel filed his brief(s) on August 3, 2015, for the following


reasons:




        2. David Goad (Goad) is several months behind in all his work, mainly because he is

handicapped and the more work tends to reverse his momentum. Cioad was awaiting a copy


of both the recorders record and the clerk's record as a signal so to speak. Goad has received

neither and was unaware the brief was past due.


        3. Goad found that the trial court removed certain motions/pleadings (documents) he

had presented to the courl from the file. These documents show a constitutional issue


presented by Goad to the Texas Attorney General. When these were submitted Ihe trial court

refused to issue a case number and they were filed blank (without numbers) as all others

documents until after the paupers hearing. After the paupers hearing a case number was

issued, but certain documents were not numbered and cannot be found by Goad within the

trial courts record.
        4. Certain documents Goad filed were altered after they were provided to the clerk

and Goad believes some documents were filed in one case and not in the second. Therefore,

Goad will need an itemized list of the documents forwarded to this appeals court. The list

should provide the numbering sequence used to reference each document in both cases.


        5. In two prior appeals (4th & 14th) Goad has learned that the trial court left out certain

documents when the file was forwarded to the appeals court. Without the list Goad cannot


verify the ftill record has been forwarded.


        6. The hearing in which a recorders record was forwarded to the appellate court was


lengthy. It is impossible for Goad to remember a majority of the facts without a copy of the


transcript. Said hearing was not just a hearing, but a trial, to say the least. These are very


important issues to address in the appeal. Goad will need a copy (CD) of the recorders record


(transcript).


                                         CONCLUSION


        7. In the interest of Justice, Appellant, David Goad, will need a copy of everything

sent to this Honorable Fourth Court of Appeals.


                                           REQUESTS


        8. Please ORDER the clerk of the trial court to forward to David Goad, the identity of

each document forwarded to the Appeals Court and the number or letter identifying each.

&


        9. Please ORDER the court reporter to provide David Goad with a copy of the


transcript that was provided the Appeals Court. David Goad can and will provide the cost for


a CD and the mailing of that CD for the reporters record. It is assumed this cost will run

under $ 10.00. Provide an invoice with the transcript for payment.


        10. Allow David Goad a deadline of 30 days after the record is sent to file his brief.
                      DECLARATION IN SUPPORT OF MOTION


       I, David Goad, if requested to do so, could and would competently testify under oath,

based upon my personal knowledge, to the matters stated herein:


       I freely swear under the penalty of perjury under the laws of the United States of

America that my above statements are true and made to the best of my knowledge.




August 3,2015                                Respectfully submitted and attested to,




                                             )AVID GOAD, Plaintiff pro se
                                             1154 Rivertree Drive
                                            New Braunfels, Texas 78130
Please notice new phone number              512-730-0762




                          CERTIFICATE OF SERVICE


        The undersigned certifies that on August 3,2015, this MOTION TO RECONSIDER
ORDER FROM JULY 23, 2015 was served on all parties in accordance with Texas Rules of
Civil Procedure as set out herein below:



       Jeremy R. Sloan, Esq.
       16500 San Pedro., Suite 410
       San Antonio, Texas 78232
       U.S. Mail




                                                     )avid Goad
          Court of Appeal Number: 04-15-00219-CV, Trial Court No. 2014-CV-0393
                                     companion case
          Court of Appeal Number: 04-15-00218-CV, Trial Court No: 2014-CV-0392



DAVID GOAD                                     §               IN THE FOURTH COURT
                   Appellant,                  §
v.                                             §
                                               §                           OF APPEALS
JAMIE OSBORNE                                  §
&                                              §
ERIC STREY                                    §
                   Appellee's.                 §               SAN ANTONIO, TEXAS

                                           ORDER


        It is therefore ORDERED that the Trial Court Clerk shall provide David Goad by
mail, a record of each document (motion, pleading or other) forwarded to the Fourth Court of
Appeals along with its identifying number or letter. A certificate of mailing shall be attached
to all parties.


       The Court Reporter shall provide a copy of the Court Transcript to David Goad on a
CD, or in the alternative if this is not possible a paper copy. This shall be mailed to David
Goad with a certificate of mailing to all parties. A statement noticing a fee not to exceed
$10.00 can accompany the transcript.

        David Goad shall have 30days from the last certificate of mailing to file with this
court his brief.




Date                                        Honorable
tn
w
o


O
(M